Citation Nr: 0921798	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  08-07 962	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hepatitis C.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Angela M. Barner, Law Clerk





INTRODUCTION

The Veteran served on active duty from August 1972 to July 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which denied the benefit sought on appeal.

As a preliminary matter, the Board observes that in his 
statement in support of claim in July 2006, the Veteran 
appears to have raised issues involving claims for additional 
disability benefits based on high blood pressure, high 
cholesterol, hepatitis B, MHRA, depression, emotional stress, 
tiredness, lack of energy and mental health issues.  It is 
unclear from the Veteran's statements what additional 
disabilities he is claiming at this time.  In any event, any 
such issues are not currently before the Board, and are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran is not currently shown as having hepatitis C 
attributable to his period of active service.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a Veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a Veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in June 2006 and December 2007, VA notified 
the Veteran of the information and evidence needed to 
substantiate and complete his claim for service connection, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
generally advised the Veteran to submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was provided in the June 2006 letter.  As such, the 
Board finds that VA met its duty to notify the Veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the June 2006 notice was given prior to the 
appealed AOJ decision, dated in September 2006.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
and by affording him the opportunity to give testimony before 
an RO hearing officer and/or the Board even though he 
withdrew his hearing request in February 2008.

VA is not required to schedule the Veteran for a physical 
examination because the evidence does not meet the criteria 
set forth in 38 C.F.R. § 3.159(c)(4).  Specifically, there is 
no credible evidence of an event, injury, or disease in 
service upon which a current disability may be based.  As 
discussed below, the Board finds the Veteran's assertions not 
credible.  As such, the Board will not remand this case for a 
medical examination.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the Veteran's claims file.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and assist the Veteran and that no further 
action is necessary to meet the requirements of the VCAA.

The Veteran contends that his currently diagnosed hepatitis C 
is related to air-gun inoculations incurred during service.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran's service treatment records (STRs), including his 
separation medical examination, are devoid of any reference 
to a hepatic disorder.  The STRs do not reflect any blood 
transfusion or attempted blood transfusion.

Post-service treatment records are also devoid of any 
evidence of a hepatic disorder or hepatitis C until April 
1996.  Treatment records in August 1996 indicate at that time 
the Veteran reported using drugs for approximately 25 years.  
In June 1999, treatment records show that the Veteran 
reported cocaine use three to six times per month for the 
prior five months.  The August 1996 treatment records reflect 
the Veteran reported using heroin while in Vietnam.  In 
addition, the Veteran reported in August 1996 that he had 
used "all" drugs since he was 17 and joined the military.  
The 1996 treatment records reflected current cocaine use and 
that the Veteran denied jaundice.  In a May 2000 treatment 
record the Veteran's urine toxicology screening was positive 
for alcohol, amphetamines, opiates, cocaine and cannabis.  In 
that treatment record it was reported that the Veteran last 
used intravenous (IV) drugs in 1995.  The November 2000 
treatment record reported the Veteran had been seen in a 
hepatitis C clinic and occasionally used cocaine 
intravenously.  In April 2002, the treatment records also 
indicate that the Veteran reported occasional IV drug use 
with cocaine.  Treatment records in October 2003 described 
the Veteran's assertion that he had tried "everything," 
with the last reported use of IV drugs two to three years 
earlier.  In a March 2005 initial assessment, the Veteran 
reported two occasions of drug use in response to the 
question, "During the past 30 days, how many days would you 
say that you used any drugs, such as heroin or methadone; 
barbituates (downers); cocaine or crack; amphetamines 
(speed); hallucinogens (acid); or inhalants (glue or nitrous 
acid)."  In April 2006, lab reports reflected a positive 
diagnosis for hepatitis C.  In the July 2006 risk factor 
questionnaire the Veteran denied any factors that would cause 
hepatitis C; however, treatment records show that the Veteran 
has had a long drug history, including IV drug use.  

In his February 2007 notice of disagreement, the Veteran 
reported that his only possible exposure to hepatitis C would 
have been by exposure to infected blood in the course of 
receiving inoculations via air guns.  The Veteran 
specifically referenced a research project by Lawrence Deyton 
that linked jet inoculations and hepatitis C.  He stated that 
he bled during the inoculations.  The Veteran also noted that 
hepatitis C could lay dormant for many years before becoming 
active.  

Of record is VA Fast Letter 04-13 issued June 29, 2004.  This 
letter explains that a misleading statement, incorrectly 
ascribed to Lawrence Deyton is posted on the web and reads 
"Anyone who had inoculations with the jet injector were 
[sic] at risk of having hepatitis C and should be tested."  
The letter then attempts to clarify the relationship between 
immunization with jet injectors and hepatitis C.  The Fast 
Letter asserts that hepatitis C is spread primarily by 
contact with blood and blood products, with the highest 
prevalence of hepatitis C infection among those with 
repeated, direct percutaneous (through the skin) exposure to 
blood (i.e., intravenous drug users, recipients of blood 
transfusions before screening of the blood supply began in 
1992, and hemophiliacs treated with clotting factor before 
1987).  The Fast Letter acknowledges that it is biologically 
plausible that hepatitis C could be transmitted by air gun 
injectors, but concludes that the large majority of hepatitis 
C infections can be accounted for by known modes of 
transmission, including injection drug use.

Given the evidence as outlined above, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claim, as hepatitis C is not found to be related to his 
service.  There is no evidence of record showing a diagnosis 
of or treatment for hepatitis C while in service or for many 
years thereafter.  STRs are devoid of any reference to either 
a blood transfusion or attempted blood transfusion.  The 
Veteran currently denies having a history of intravenous drug 
use, tattoos, or risky sexual contact.  The Veteran 
specifically noted in his appeal that he might have stated he 
used IV drugs just to get off the streets, but that he 
currently denies using needles.  Contrary to the Veteran's 
assertions, the Veteran's treatment records indicate a long 
drug history, which includes IV drug use.  Although the 
treatment records noted that in May 2000 the Veteran stated 
that he had multiple sexual partners and in December 2004 
that he had engaged in unprotected intercourse two months 
earlier there is no evidence to suggest that this has any 
relationship to the currently diagnosed hepatitis C.  There 
is no medical opinion of record linking the Veteran's 
currently diagnosed hepatitis C to service.

Although the Board appreciates the Veteran's assertions that 
his hepatitis C was contracted through air-gun inoculations 
received in service, there is no competent medical evidence 
of record to confirm those assertions.  Further, the Veteran 
is competent, as a layman, to report that as to which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  He is not, however, competent to offer his medical 
opinion as to cause or etiology of the claimed disability, as 
there is no evidence of record that the Veteran has 
specialized medical knowledge.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opinion on matter requiring medical knowledge"), aff'd 
sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

The Board finds the Veteran's statements that were made 
contemporaneous to his initial diagnosis and later treatment 
regarding hepatitis more credible than statements made in 
anticipation of adjudicating his service connection claim.  
In service treatment records ranging from 1996 through 2005 
the Veteran acknowledged past and current IV drug use, 
cocaine use, an incident of unprotected sex and multiple 
partners at one time.  The Board notes that the Veteran 
provided conflicting stories when in the July 2006 risk 
factor questionnaire he denied having ever engaged in 
intravenous drug use, cocaine use, or high-risk sexual 
activity.  In his February 2008 letter of appeal the Veteran 
attempted to explain such inconsistencies; however, the Board 
finds that the Veteran's earlier statements are more reliable 
than his most recent assertions.  Thus, absent competent 
medical evidence linking the Veteran's hepatitis C to 
service, the Veteran's claim of service connection for 
hepatitis C must be denied.


ORDER

Service connection for hepatitis C is denied.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


